Citation Nr: 0717660	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  05-00 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.  

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a cervical spine 
disorder.

4.  Entitlement to service connection for a thoracolumbar 
spine disorder.

5.  Entitlement to service connection for a skin disorder, 
not to include scars. 

6.  Entitlement to service connection for scars of the left 
knee, left ankle, left arm, chest, and forehead.  

7.  Entitlement to service connection for a scar of the right 
knee.  

8.  Entitlement to service connection for a respiratory 
disorder.  




ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1998 to 
October 2002.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The issues of entitlement to service connection for a scar of 
the right knee and a respiratory disorder are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran does not currently have a right knee 
disorder.  

2.  The veteran does not currently have a left knee disorder.  

3.  The veteran does not currently have a cervical spine 
disorder.  

4.  The veteran does not currently have a thoracolumbar spine 
disorder.  

5.  The veteran does not currently have a skin disorder, not 
to include scars.  

6.  Scars of the left knee, left arm, left ankle, chest, and 
forehead, did not have their onset during service and were 
not aggravated by service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
right knee disorder have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 
(2006).  

2.  The criteria for entitlement to service connection for a 
left knee disorder have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 
(2006).  

3.  The criteria for entitlement to service connection for a 
cervical spine disorder have not been met.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 
(2006).  

4.  The criteria for entitlement to service connection for a 
thoracolumbar spine disorder have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.303 (2006).  

5.  The criteria for entitlement to service connection for a 
skin disorder, other than scars, have not been met.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303 (2006).  

6.  The criteria for entitlement to service connection for 
scars of the left knee, left arm, left ankle, chest, and 
forehead have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, the veteran was not provided with notice as to 
assignment of effective dates and disability ratings.  
However, no prejudice can result to the veteran from this 
defect in notice.  As the Board is denying his claims, any 
questions regarding these downstream elements are moot.  

VA satisfied the remaining duty to notify by means of a 
letter dated in December 2002.  This letter was provided to 
the veteran prior to the initial adjudication by the RO in 
April 2003.  The veteran was informed of the requirements of 
a successful service connection claim, and of his and VA's 
respective duties in obtaining evidence.  He was asked to 
submit information and/or evidence, which would include that 
in his possession, to the RO.  The content and timing of this 
notice complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Service medical records are associated with the claims file, 
as are records and reports from VA and non-VA health 
treatment providers.  All records for which the veteran 
sought VA assistance in obtaining, have been obtained.  
Appropriate VA examinations were afforded the veteran in 
January 2003.

Therefore, the Board finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.  


Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131 (2006); 38 C.F.R. § 
3.303(a) (2006).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The veteran's claims for service connection for disorders of 
the knees, cervical and thoracolumbar spine, and a skin 
disease, fail because the evidence shows that the first 
element specified in Hickson is not satisfied.  Service 
connection is limited to cases where disease or injury in 
service resulted in disability.  In the absence of proof of a 
present disability there is no valid claim of service 
connection.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  His claim 
for service connection for scars, other than of the right 
knee, also fails because the evidence shows that neither such 
scars, nor wounds giving rise to such scars, were present at 
separation from service.

The Board is aware that the January 2003 VA examination did 
not include a review of the veteran's claims file.  However, 
"[T]he Court has never decided that in every case, a medical 
examiner must review all prior medical records before issuing 
a medical opinion or diagnosis." Snuffer v. Gober, 10 Vet.App 
400, 404 (1997).  In this case, the medical examiner 
determined that the veteran did not have diagnosable 
disorders of either knee, skin disease, or the spine.  This 
is an objective determination of the current medical 
condition of the veteran for which review of his medical 
history is not necessary.  Similarly, review of the claims 
file would not change the outcome as to the veteran's claim 
for scars which were not present on separation from service.  


Left and right knee disorder

Service medical records from March 1999 report the veteran's 
complaints of bilateral knee pain.  He was assessed with 
infrapatellar tendonitis.  Complaints of patello-femoral 
tenderness of the right knee continued until his separation 
from service in October 2002, with a diagnosis provided of 
patello-femoral tendonitis of the right knee.  The veteran 
consistently reported that he had hurt his right knee during 
early military training.  In March 2002, the veteran 
complained of left knee pain of 4 months duration, which he 
described as "stiff" since the weather got cold, he was 
assessed with left knee strain secondary to compensation for 
right knee pain.  

In January 2003, the veteran underwent VA examination of his 
knees.  The examiner recorded the veteran's history of knee 
complaints during service.  His knee joints appeared normal.  
There was no heat, redness, swelling, effusion, drainage, 
abnormal movement, instability or weakness.  Range of motion 
was normal without pain, bilaterally.  Drawer and McMurray 
tests were negative bilaterally.  X-rays showed no 
abnormality of either knee.  The stated impression was that 
there was no diagnosis and no pathology of a disorder of the 
veteran's knees.  

As to any current complaints of pain of the knees, a symptom, 
such as pain, alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).  

Because the medical evidence of record demonstrates that the 
veteran does not have any diagnosable disorder or underlying 
pathology of his knees, his claim for service connection for 
left and right knee disorders must be denied.  See Gilpin v. 
West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  


Thoracolumbar and cervical spine disorders

Service medical records from March 2000 through June 2001 
contain complaints of pain of the upper back, described as in 
the scapula area.  Complaints of neck pain began in July 
2001, including tenderness to palpation of C1 through C7.  
Included is a report indicating tenderness to palpation from 
T1 through T8 and C1 through C7 as well as muscles of the 
middle and upper back.  This report also contains a diagnosis 
of mechanical thoracic spine pain and cervicalgia.  These 
complaints continued through August 2001, when the veteran 
also complained of occasional rib cage pain.  The July 2002 
discharge report of medical examination indicates that the 
veteran's spine was normal.  An associated August 2002 report 
of medical history contains a notation that the middle and 
lower back pain was well documented, and that the veteran had 
stated that he had a bulging disc, but that there was no 
evidence or documentation of a bulging disc.  

Also of record is evidence from Goodman, Goodman, and 
Goodman, a Chiropractic practice.  These records are dated 
from July 2000 through March 2002.  A March 2002 letter from 
C.B. Goodman, D.C., a Certified Industrial Disability 
Evaluator, provided a diagnosis of displacement of cervical 
disc and radicular neuralgia.  A letter from this same 
practitioner, dated in April 2003, provides that the veteran 
presented himself for treatment in May 2000 for gradual onset 
of thoracic spine and knee pain, including pain between the 
shoulders, in the right hand, the right knee, and right foot.  
A diagnosis of cerviobrachial syndrome and brachial neuralgia 
was provided.  This letter also reports that the veteran 
sought treatment for injuries he claimed to have suffered in 
a motor vehicle accident in April 2002.  A diagnosis was 
provided of displacement of cervical disc and cervical 
whiplash type injury.  

Clinical data from this chiropractor includes a May 2000 
mention of cervical and whole spine x-rays and a note of 
narrowed disc spaces between C4 and C5.  Also included are 
data sheets from May 2000 and April 2002 referencing cervical 
and full spine x-rays and containing entries for range of 
motion of the cervical spine and abnormal sensation.  

The January 2003 VA examination of the veteran's spine 
revealed a full range of motion of the cervical, thoracic, 
and lumbar spine, with no pain on motion, no radiculopathy, 
no muscle spasm, no tenderness, and no weakness.  A radiology 
report of x-rays of the cervical spine and of the lumbosacral 
spine indicated no abnormality demonstrated.  The examiner's 
impression was that there was no diagnosis of or pathology 
related to a back condition.  

Given the relative contemporanity of the private chiropractor 
treatment and the January 2003 VA examination, the Board has 
weighed this evidence in determining the medical condition of 
the veteran's cervical and thoracolumbar spine.  The weight 
to be attached to such opinions is within the province of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  Greater weight may be placed on one 
examiner's opinion over another depending on factors such as 
reasoning employed by the examiners.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  The probative value of a medical 
opinion is generally based on the scope of the examination or 
review, as well as the relative merits of the expert's 
qualifications and analytical findings, and the probative 
weight of a medical opinion may be reduced if the examiner 
fails to explain the basis for an opinion.  See Sklar v. 
Brown, 5 Vet. App. 140 (1993).  

The private chiropractor's rationale for his diagnosis of 
cervicobrachial syndrome and brachial neuralgi was "[a]ll 
positive objective clinical findings were found consistent 
with the patient's subjective complaints and mechanism of 
injury.  For the diagnosis of displacement of cervical disc 
and cervical "whiplash type" injury, the chiropractor 
recited the same sentence verbatim.  This practitioner does 
not explain how clinical or physical data supports the 
diagnoses.  The Board finds that the mere recitation that 
symptoms are consistent with clinical findings is a rationale 
for the diagnoses in form only.  As the reasoning employed to 
arrive at the diagnoses is absent, little weight is afforded 
this evidence.  

In contrast, the report of x-rays obtained in conjunction 
with the January 2003 examination state an impression of "no 
abnormality demonstrated" and state that the intervertebral 
disc spaces were not significantly compromised.  More 
importantly, the January 2003 examiner found no evidence of 
any disorder of the veteran's spine.  The rationale for this 
result is both obvious and logical; physical examination and 
x-rays show no evidence of a cervical or thoracolumbar spine 
disorder so there is no cervical or thoracolumbar spine 
disorder.  

As to any current complaints of pain of the cervical or 
thoracolumbar spine, a symptom, such as pain, alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

Because the preponderance of the evidence shows that the 
veteran does not suffer from a disability of the 
thoracolumbar spine or of the cervical spine, his claims for 
service connection for these disorders must be denied.  See 
Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  




Skin, other than scars of the right knee

Service medical records contain a March 2000 report of tinea 
cruris of the veteran's inguinal area, bilaterally.  Also of 
evidence is an August 2000 report of treatment for tinea 
cruris of both inner thighs.  Service medical records are 
absent for any mention of scars of the veteran's left knee, 
left ankle, left arm, chest, or forehead.  The July 2002 
discharge report of medical examination indicates that the 
veteran's skin was normal with the exception for a 1 
centimeter circular scar or abrasion on his middle left 
knuckle and a scar the size and shape of a kidney been on his 
right knee.  Given the detail of this description, the fact 
that no other scars or skin disease are listed is evidence 
that there was no skin disease present nor were there any 
scars of the left knee, left ankle, left arm, chest, or 
forehead present.  The remainder of the service medical 
records are absent for any evidence of scars or injury after 
July 2002.  

The January 2003 VA examination report indicates that the 
veteran had no lesions or skin disease.  The examiner stated 
that the veteran's inner thigh rash had resolved.  Because 
the veteran does not currently suffer from a skin disease, 
including tinea cruris, his claim for service connection for 
a skin disease must be denied.  See Gilpin v. West, 155 F. 3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  

Because no evidence shows that scars or wounds of the left 
knee, left ankle, left arm, chest or forehead were present at 
separation from service, the preponderance of the evidence is 
against a finding that these scars had their onset during 
service.  Therefore, the veteran's claim for service 
connection for these scars must be denied.  See 38 U.S.C.A. 
§§ 1110, 1131.  


Conclusion

For the reasons provided above, the preponderance of evidence 
is against the veteran's claims.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2006).  


ORDER

Entitlement to service connection for a right knee disorder 
is denied.  

Entitlement to service connection for a left knee disorder is 
denied.

Entitlement to service connection for a cervical spine 
disorder is denied.

Entitlement to service connection for a thoracolumbar spine 
disorder is denied.

Entitlement to service connection for a skin disorder, not to 
include scars is denied.  

Entitlement to service connection for scars of the left knee, 
left ankle, left arm, chest, and forehead is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

VA shall assist the veteran by providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2006).  In this case, neither the January 2003 
VA examination, nor any other medical evidence of record is 
sufficient to decide the veteran's claims for service 
connection for a scar of the right knee and a breathing 
disorder.  Therefore, additional VA examinations, and 
opinions must be obtained on remand.  

Service medical records contain a July 2002 discharge report 
of medical examination showing that the veteran had a scar on 
his right knee, the shape and size of a kidney bean.  There 
is no indication of this scar on his entrance report of 
physical examination.  The January 2003 examiner commented 
that the veteran had numerous scars, including of the right 
knee.  As scar(s) of his right knee were not described, it is 
unclear whether the scar found at the January 2003 
examination was that scar documented on the discharge report 
of physical examination.  Therefore, the veteran should be 
afforded a VA skin examination limited to the right knee and 
such examination should include color photographs of the 
medial, lateral, anterior, and posterior right knee.  

Service medical records also contain May 2002 reports of 
breathing difficulties, including wheezing.  In the January 
2003 VA examiner's report, the examiner stated that there was 
a normal pulmonary function test, with no need or post 
bronchodilator testing.  However, the January 2003 examiner 
also stated an impression of the veteran's respiratory 
condition was pending formal pulmonary function test with 
methacholine challenge for diagnosis of asthma.  The record 
is absent for evidence that a methacholine challenge for 
diagnosis of asthma was conducted.  Therefore, on remand, the 
veteran should be scheduled for another VA examination and 
this test performed unless the examiner provides a clear 
rationale as to why the test is not necessary to determine 
whether the veteran suffers from asthma.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
pulmonary examination.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to completion of the examination 
report, and the examination report must 
reflect that the claims folder has been 
reviewed.  This examination must include a 
formal pulmonary function test with 
methacholine challenge for diagnosis of 
asthma unless the examiner provides a 
clear rationale for why such test is not 
indicated.  

The examiner is asked to identify any 
current pulmonary or respiratory disorder.  
If the veteran suffers from such a 
pulmonary or respiratory disorder, the 
examiner is asked to state whether it is 
at least as likely as not (a 50 percent or 
greater probability) that any currently 
diagnosed disorder had its onset during 
the veteran's active service or is related 
to any in-service disease or injury.  

2.  Schedule the veteran for a VA skin 
examination limited to his right knee.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims folder 
has been reviewed.  The examination must 
include color photographs of the anterior, 
posterior, medial, and lateral aspects of 
the veteran's right knee.  The examiner is 
asked to describe and scars of the 
veteran's right knee and to state whether 
it is at least as likely as not that any 
scars found correspond to the scar 
described in the service medical records 
as a scar of kidney bean shape and size.  

3.  Then, readjudicate the veteran's 
claims, with application of all 
appropriate laws and regulations.  If the 
decision with respect to any of the claims 
remains adverse to the veteran, he should 
be furnished a Supplemental Statement of 
the Case and afforded a reasonable period 
of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


